Case 1l-Lly-42942-nnl Doc ss Filed Os/Ov/ez0 Entered Vs/Qai2z0 11:02750

U. CEERI
United States Bankruptcy Court Ey SAMMRUP Toy Coup y
Eastern District of New York Ne wis PRICT el
YORK
2020 Mg

In re:

Al ~Q A og pter 13
e No. 19-42942 (NHL)
= [ge », Hon Nancy Hershey Lord

oe
eT Soe OF PPP

Thanwar K Punjabi
Debtor

 

OBJECTION TO CREDITOR’S MOTION TO DISMISS
& AFFIDAVIT IN OPPOSITION TO CREDITOR’S MOTION TO DISMISS

 

|, Thanwar K Punjabi, am the debtor in the captioned Chapter 13 Bankruptcy Case, do hereby
oppose the Creditor’s motion to dismiss for which | state as herebelow:-

1).That my Violation of Automatic Stay is before Your Honor for which | was told in the last
hearing on Jan 22,2020 at 2:30PM hearing that a trial will be held sometime in February 2020 to
adjudicate my claims against the same creditor who is seeking to dismiss my bankruptcy case
and until the said Violation is held the case not be dismissed as Your Honor had also told me
that the Violation of Automatic Stay Claim cannot be held after the dismissal of the case.

Further Points 16,17,18 together with Exhibits H & | raised in defence by creditor SPS as
Inspection of Property by creditor and all their 3 law firms, creditor himself proves and admits
nothing but the fact that they were hounding and following me all along during the entire
bankruptcy stay from May 13,2019 onwards till date while if they really wanted to find out if
the house was occupied all they had to do was to see the lights turned on in the evening and
turned off at night and to call me as they did call me to make an appraisal appointment and
also called me to stipulate an adjournment of a court date, both times | was always reachable
by both phone and email.

Moreover their own reports in Exhibits H & | indicate & state very clearly that there are NO
citation/violations at all

2).That in Point 3 page 1 the creditor states that my secured debts are beyond the jurisdictional
limite of Chapter 13. | have managed to get one year statement of charges they post to my
account and six (6) charges are questionable such as being chaged homeowners insurance
twice in a matter of 2 months for as much as $4427, corporate advance adjustments of
$1,850,$1,006 & $154, statutary exp disb of $581 all marked with asterisk (*).

Moreover they have not send me regular statements nor have they send me General Loan
Ledger from inception of loan till date when | have requested them so many times under
Qalified Written Request.
Case 1l-Lly-42942-nnl Doc ss Filed Os/Ov/ez0 Entered Vs/Qai2z0 11:02750

lt is these and other such questionable charges and a higher interest charged to my account
that has pushed the limit to beyond Chapter 13, not to mention their utter failure to modify the
Mortgage in the earlier stages.

3).Besides | have already submitted an objection to the proof of claim as well as adversary
proceeding and while Your Honor stated Rooker Feldman prevented Your Honor from
interfering in State Judgment, very recently some 2 months ago New York State Gov Cuomo has
adapted the following resolution with respect to foreclosures which all but invalidates the
Rooker Feldman and Res Judicata argument with respect to foreclosures very clearly.

New Law Permits Borrower to Raise the Bank's Lack of Standing W
in Default in Answering the Summons and Complaint.

1/8/2020

o Comments

Governor Cuomo recently signed a new law (NYS bill $5160) that now gives a substantial right to borrowers in a fore
Section 1302-a. Before this new law, if the borrower defaulted in the foreclosure action, the borrower would have h
his/her default and show a good reason for defaulting along with a showing that there were meritorious defenses tc
however, were denied because the borrower could not prove good cause for defaulting unless the default occurre
Under the new law, the borrower can assert standing anytime and even after a foreclosure sale if the borrower \
effective immediately permits borrowers with another bite at the apple and it's a potential game changer. The
following link

https://www.nysenate.gov/legislation/bills/2019/s5160

4).What is my bad karma that the lender had approved a modification 6 months ago for some $2,000,000
and yet refused to modify the mortgage by lowering the principal to the market value even though their

own appraisal came in at $900,000 saying that I wil not be able to afford the modified mortgage — just

what makes them think and where is the logic that they think and approve a modification for more than
double the value and yet question the affordability for less than half the approved amount. Not only that they
continue to hound and follow by their own admission during my entire bankruptcy stay thus violating my
automatic stay all along.

5).Further the creditor's attorney gave me an unwanted legal advise to convert Chapter 13 to Chapter 11
on/before the hearing date of this motion of March 18,2020 but who are they to give me advise and limit
my time to file chapter 11 and neither should the court seek to prejudice my future chapter 11 filing because
I have never filed a Chapter 11 to begin with. If and when I do need to file Chapter 11 it will be done with
Case 1l-Lly-42942-nnl Doc ss Filed Os/Ov/ez0 Entered Vs/Qai2z0 11:02750

While | am moving with great difficulty by filing Chapter 13 Pro Se without any attorney, Chapter 11 is
Much more complicated filing and I would require an able attorney to do so for which cost will be again
Astronomical as I have heard figures of min $7500. Moreover most attorneys do not even handle and
File Chapter 11 as most are concentrated in Chapter 7 & Chapter 13 and to pay for that many hours to
Attorneys who can charge in excess of $200/hour a careful thought process has to go into it.

Date: March 9% 2020

Respectfully Submitted

\

\

lie

Thanwar K Punjabi
Debtor
EFOQQUAINCH 5+ Its

Case 1l-Lly-42942-nnl Doc ss Filed Os/Ov/ez0 Entered Vs/Qai2z0 11:02750

CAISELECT
Partioho
SERVICING, ine.

P.O. Box 65250

Salt Lake City, UT 84165-0250

February 14, 2020

7294

THANWAR K PUNJABI
20 TULIP LN
SYOSSET NY 11791

eeedateten lb a es

Account Number: 0015390263

Dear Customer(s):

As the mortgage servicer on the above referenced account, Select Portfolio Servicing, Inc. (SPS) has
enclosed your annual account activity statement.

lf you have any questions regarding this letter or your annual history statement, please contact our
Customer Service Department toll-free at 1-800-258-8602. Representatives are available Monday
through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m. and Saturday
from 8 a.m. to 2 p.m., Eastern Time. You may also write to us at P.O. Box 65250, Salt Lake City, UT
84165-0250.

Sincerely,

Select Portfolio Servicing, Inc.

FOR NY RESIDENTS: SPS is registered with the New York State Department of Financial Services.
You may file complaints or obtain further information from the Department by calling the
Department's Consumer Assistance Unit at 1-877-BANK-NYS (226-5697) or by visiting the

Department's website at http://www.dfs.ny.gov/.

Esta carta contiene informacion importante concerniente a sus derechos. Por favor, traduzca
esta carta. Nuestros representantes bilingiies estan a su disposici6n para contestar cualquier
pregunta. Llamenos al numero 800-831-0118 y seleccione/marque la opcion 2.

This information is intended for informational purposes only
and is not considered an attempt to collect a debt.

{T7041 0015390263
Case 1-19-4294 2-nnl

THANWAR K PUNJABI

20 TULIP LN

|

TRANSACTION DESCRIPTION

DATE

PROCESS DUE

DATE

HOMEOWNERS INS

ESCROW ADVANCE

CITY TAX

ESCROW ADVANCE

HOMEOWNERS INS

ESCROW ADVANCE

HOMEOWNERS INS

ESCROW ADVANCE

ATTORNEY FEES DISB

STATUTORY EXP DISB
AS¢HOMEOWNERS INS

ESCROW ADVANCE

HOMEOWNERS INS

ESCROW ADVANCE

SCHODL TAX

ESCROW ADVANCE

HAZARD INS REFUND

REPAY OF ESCROW ADVANCE
PESTATUTORY EXP DISB
HOMEOWNERS INS

ESCROW ADVANCE

VILLAGE TAX

ESCROW ADVANCE

CITY TAX

ESCROW ADVANCE
Se CORPORATE ADVVANCE ADUUS
CORPORATE ADVVANCE ADUUS
SpCORPORATE ADVVANCE ADUUS

SCHOOL TAX

ESCROW ADVANCE

7354

06/08
02/19
06/08
03/19
06/08

04/19
06/08
04/13
06/08
04/19
06/08
06/08
06/08

04/20
06/08
06/19
06/08
07/19
06/08

10/18
06/08

---~- ACCOUNT ACTIVITY STATEMENT --~-~

TOTAL
AMOUNT

$3,250.
$3,250.
$374.
$374.
$374.
$374.
$830.
$2.
$374.
$374.
$4,424.
$4,424.
$16,368.
$16,368.
$292.
$o.
$581.
$4,027.
$4,027.
$1,487.
$1,487.
$3,250.
$3,250.
$154.
$1,850.
$1,006.
$14,449.
$14,449.

PRINCIPAL

AMOUNT

INTEREST ESCROW
AMOUNT AMOUNT
$0.00 $374.67-
$0.00 $374.67
$0.00 $3,250.31-
$0.00 $3,250.31
$0.00 $374.67-
$0.00 $374.67
$0.00 $374.67~
$0.00 $374.67
$0.00 $0.00
$0.00 $0.00
$0.00 $374.67-
$0.00 $374.67
$0.00 $4,424.00-
$0.00 $4,424.00
$0.00 $16,368. 26-
$0.00 $16,358.26
$0.00 $292.03
$0.00 $292.03-
$0.00 $0.00
$0.00 $4,027.00-
$0.00 $4,027.00
$0.00 $1,487.89-
$0.00 $1,487.89
$0.00 $3,250. 30-
$0.00 $3,250.30
$0.00 $6.00
$0.00 $0.00
$0.00 $0.00
$0.00 $14,449.27~

-00 $14,449.27

Doc 35 =Fled Os/Osg2z0 Entered Us/O9iz0 11702750

RE: Loan No. 0015390263

$581.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$154. 85-
$1,850.00-
$1,006. 13-
$0.00
$9.00

OPTIONAL
INSURANCE
Case 1l-Lly-42942-nnl Doc ss Filed Os/Ov/ez0 Entered Vs/Qai2z0 11:02750

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

In re:
Thanwar K Punjabi
Debtor
Debtor.
x
CERTIFICATE OF SERVICE
The undersigned certifies that on March 09,2020 , acopy of
(Date of Service/Mailing)

Objection to Creditor's Motion to Dismiss & Affidavit in Opposition to Creditor Motion to Dismiss
(Title of Document(s) served}
was deposited in an enclosed, properly addressed postage-paid envelope, and served by

 

(Method of Delivery, e.g., Federal Express Overnight, U.S. Post Office Priority Mail.....)
upon the following [below specify the name and mailing address of each party served]:

PARKER, IBRAHIM & BERG LLP

270 DAVIDSON AVENUE, 5TH FLOOR,
SOMERSET, NJ 08873

ATTN: MITCHELL ZIPKIN

 

RACHEL PARKER
Dated: MARCHOS,2020 hus
Signature
Print name: /HANWAR K PUNJABI

 

Address: 20 TULIP LANE,
SYOSSET, NY 11791
Phone: 2/6353-7448

 

 

 

Email:

 
